Citation Nr: 1801853	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  09-26 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  He died in June 1997, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In January 2011, this claim was initially before the Board and the Board remanded this claim for further development.  Subsequently, in May 2012, the Board obtained two Veterans Health Administrative (VHA) medical opinions, and in September 2012, the Board again remanded the claim for further development.  Thereafter, in June 2013, the Board denied the claim of entitlement to service connection for the cause of the Veteran's death.  However, the appellant appealed the Board's denial of the claim to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in November 2013, the Court granted a Joint Motion for Remand (JMR) of the parties (the Secretary of VA and the appellant), and vacated the Board's decision, and remanded the case to the Board for readjudication consistent with the JMR.  Pursuant to the November 2013 JMPR, the Board remanded the claim in April 2014 and October 2014 for further development.  It now returns for appellate review.  

In May 2017, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the appellant to submit additional evidence.  In July 2017, the appellant submitted a June 2017 medical opinion and waived review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2017).  

Additionally, the Board recognizes that a different Acting VLJ previously took testimony in June 2010 on the same issue as decided herein, specifically entitlement to service connection for the cause of the Veteran's death, and that law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C. § 7102 (West 2012); 38 C.F.R. § 20.707 (2017); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Indeed, by a letter dated November 6, 2017, the appellant was offered the opportunity for a third hearing before a third VLJ who would be assigned to a three member panel to decide the issue; however, in written response dated December 5, 2017, the appellant's representative stated the appellant wished to waive the right to appear at an additional third hearing.  

The Board observes that the appellant executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in December 2017 appointing Alexandra M. Jackson, an attorney, as her representative.  However, under the provisions of 38 C.F.R. § 20.1304 (a) (2017), an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first.  During that 90-day period, the appellant may submit a request for a change in representation.  In this case, a letter dated April 11, 2017 advised the appellant that her case was being certified and transferred to the Board, and notified her that she had 90 days from the date of the letter to change his representative.  As noted above, in December 2017, well after the expiration of the aforementioned 90-day period, VA received a new VA Form 21- 22a.  The Board cannot accept a request for a change in representation after the 90-day period absent a showing of good cause in a written motion accounting for the delay in the submission of the request.  38 C.F.R. § 20.1304 (b) (2017).  In this case, there was no accompanying explanation as to why the change in representation was not submitted in a timely manner.  As a consequence, the request to appoint a new representative is not accepted as part of this appeal, and the appellant is still represented, in this appeal only, as reflected on the title page.  The new appointment, however, is referred to the AOJ upon completion of the Board's action on the pending appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The certificate of death reflects that the Veteran died at the age of 48 in June 1997; the immediate cause of death was listed as end stage acquired immunodeficiency syndrome (AIDS) with severe malnutrition and disseminated mycobacterium avium intracellulare as significant conditions contributing to the cause of death.

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to tactical herbicide agents; however, exposure to radiation, mustard gas and/or chlorine was not demonstrated.  

3.  At the time of his death, the Veteran was not service-connected for any disability.

4.  The Veteran was not shown to have a diagnosed psychiatric disability.

5.  The Veteran's end stage AIDS, severe malnutrition and disseminated mycobacterium avium intracellulare, first manifested many years after service separation and have not been shown to be at least as likely as not causally or etiologically related to a disease, injury, or event in service, to include as due to tactical herbicide exposure; and service connection is precluded for disability, to include end stage AIDS, shown as due to the use of drugs. 

6.  The Veteran's fibrosis of the lungs and gastric antrum first manifested many years after service separation and have not been shown to be at least as likely as not causally or etiologically related to a disease, injury, or event in service, to include in-service exposure to tactical herbicides, and did not contribute to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, there has been substantial compliance with the Board's prior remand directives as well as the November 2013 JMR and Court Order, which directed that an adequate request be made for the Veteran's service treatment records with one particular social security number associated with the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, a February 2012 Personnel Information Exchange System (PIES) response associated with the record in June 2015, under the specified social security number identified by the November 2013 JMR, reported that all requested records had been mailed.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310 (West 2012); 38 C.F.R. §§ 3.5, 3.312 (2017).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  Id.  For a service-connected disability constitute the principal cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran died in June 1997.  A certificate of death is of record, and the immediate cause of death is listed as end stage AIDS.  Severe malnutrition and disseminated mycobacterium avium intracellulare were noted as a significant conditions contributing to the cause of death.  The Veteran was not in receipt of service-connected compensation benefits for these specific fatal disorders or for any disability at the time of his death.  However, the appellant asserts that her husband's cause of death should be service connected, essentially based on two different theories of entitlement.  She alleges that the Veteran was exposed during service to Agent Orange in Republic of Vietnam, and that he contracted fibrosis of the lungs and gastric antrum from this exposure, which caused his malnutrition.  Alternatively, she alleges that he became an intravenous drug user as a result of an acquired psychiatric disorder due to in-service trauma, and which caused him to contract AIDS.  

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence does not establish the presence of a psychiatric disorder but does demonstrate fibrosis of the lungs and gastric antrum, AIDS, malnutrition and disseminated mycobacterium avium intracellulare.  In this regard, a May 1996 private medical record reflected, in part, the Veteran had change in mental status; however, the record reflected the Veteran left against medical advice before psychiatry could see him.  The May 1996 private medical record further noted there was a question of a hallucination, however when questioned, the Veteran denied such.  

A June 2012 VHA examiner found, in part, the Veteran had no history of psychiatric treatment neither while in the service nor following his discharge from the military, and that review of his medical records did not mention any psychiatric history nor symptoms which would be indicative of emotional disorders.  The June 2012 examiner accurately noted the May 1996 private medical record documented the Veteran suffered mental status change and that he was subsequently referred to psychiatry but left the hospital against medical advice before consultation could take place.  The June 2012 examiner found the exact nature of the mental status change was unclear; however, the June 2012 examiner noted it was also mentioned that the Veteran's respiratory status worsened during the hospitalization and that he required oxygen by face mask.  Consequently, the June 2012 examiner found it appeared, but was by no means certain, that the mental status change referred to in the discharge summary represented a confusional state triggered by hypoxia.  Ultimately, the June 2012 examiner provided a negative opinion regarding a link between the Veteran's intravenous drug use and his active service, in part, based on the absence of documented symptoms and/or clinical signs which would be consistent with psychopathology.  

Furthermore, in July 2017, the appellant, through her attorney, submitted a supportive opinion dated in June 2017, authored by Frank A. Graf, M.D.  Dr. Graf found that after having completed a review of medical records and documents contemporary to Veteran's active military service, it was more likely than not that the Veteran's death was caused by his experiences and exposure during active duty military service.  Specifically, Dr. Graf noted, in part, that medical records documented direct combat experience in Vietnam and this was more likely than not to have led to psychological and psychiatric damage and injury.  However, setting aside the issue of whether the Veteran would be entitled to a combat presumption, Dr. Graf did not endorse a specific psychiatric diagnosis, but rather only noted psychological and psychiatric damage and injury.  Thus, the Board finds that evidence of a present psychiatric disability has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, here, no specific psychiatric disorder has been identified during the course of the appeal.  In sum, the appellant has not satisfied the necessary element of a present disability with respect to a psychiatric disorder, and thus, further discussion of the in-service incurrence or nexus elements is not necessary with respect to a psychiatric disorder, or associated intravenous drug use.

However, the record does reflect diagnoses related to fibrosis of the lungs and gastric antrum.  In this regard, a May 1996 private treatment record documented the Veteran was hospitalized due to a 40-pound weight loss.  The May 1996 private treatment record noted the Veteran complained of a difficulty in swallowing, and an esophagogastroduodenoscopy (EGD) was conducted to determine the cause.  A May 1996 private medical record diagnosed, based on a biopsy of the gastric antrum, superficial pyloric-type mucosa showing minimal acute and chronic inflammation and mucosal fibrosis.  A January 1997 private treatment record documented the Veteran was diagnosed with interstitial lung disease and a biopsy of a portion of his lung demonstrated talc, consistent with talc pneumonitis, which was attributed to intravenous drug use and provided an amended diagnosis of mild fibrosis with extensive polarizable foreign material and macrophage reaction, and pneumocystis organism identified.  

Furthermore, the Veteran's death certificate identified AIDS as the primary cause of death, and malnutrition and disseminated mycobacterium avium intracellulare as contributory causes.  Thus, as the Veteran was acknowledged to have disability, diagnosed as fibrosis of the lungs and gastric antrum, AIDS, malnutrition and disseminated mycobacterium avium intracellulare, the issue before the Board becomes whether these disabilities were a result of his active service.

Turning to the second element of service connection, the Board recognizes the Veteran's service treatment have not been obtained in the entirety.  However, as alluded to above, multiple attempts have been made to obtain additional service treatment records under different social security numbers used by the Veteran.  Furthermore, the appellant has not identified a specific injury in service as a basis for service connection, but rather asserted the Veteran was variously exposed to tactical herbicides, radiation, mustard gas and/or chlorine. 

In this regard, as noted above, the appellant asserts the Veteran contracted fibrosis of the lungs and gastric antrum from Agent Orange exposure, which caused his malnutrition.  VA law and regulations provide that, if a veteran were exposed to a tactical herbicidal agent during active military, naval, or air service, certain diseases, (but not including fibrosis of the lungs and/or gastric antrum), shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. §  3.307(d) are also satisfied.  See 38 C.F.R. § 309 (e).  Section 3.307(d)(6) provides that the term "herbicide agent" (colloquially known as Agent Orange) means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2, 4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (d)(6)(i).  

Regarding exposure to tactical herbicidal agents, the Board notes that the Veteran's service records reflect participation in the campaign of Vietnamese Counter Offensive Phase V, and a July 1969 service record reflects the Veteran was awarded an Army Commendation Medal for action in August 1968 to August 1969 in the Republic of Vietnam for meritorious service in connection with military operations against a hostile force in the Republic of Vietnam.  Additionally, of record is a June 2007 letter from the Department of the Army to the appellant, which stated the Veteran was awarded the Republic of Vietnam Campaign Ribbon with Device and Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge.  

Additionally, the appellant in various statements, including in her January 2008 notice of disagreement, alleged the Veteran was exposed to radiation, mustard gas and/or chlorine; however, she has provided no support of any kind for these allegations.  Additionally, the evidence does not show that the Veteran participated in any radiation-risk activities as defined by regulation, or that he was exposed to radiation during service, thus the presumptive provisions of section 1112(c) and 38 C.F.R. § 3.309 (d) are not available.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  Furthermore, the appellant's assertions indicating exposure to radiation, mustard gas and/or chlorine during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In this case, the record is negative for any evidence that the Veteran was exposed to radiation, mustard gas or chlorine other than the appellant's own assertions.  As such, the Board finds the service records are more probative and persuasive than the appellant's lay assertions.  In short, there is no competent and credible evidence indicating that the Veteran was actually exposed to radiation, mustard gas or chlorine, as defined by VA or otherwise, during his military service and such exposure is not conceded.  As such, the preponderance of the evidence is against a finding of an in-service injury or disease other than the presumption of exposure to tactical herbicide agents as discussed above. 

However, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between fibrosis of the lungs and gastric antrum, AIDS, malnutrition and/or disseminated mycobacterium avium intracellulare, and in-service tactical herbicide exposure, has not been met.

There is no competent, credible clinical evidence of record that fibrosis of the lungs and gastric antrum, AIDS, malnutrition and/or disseminated mycobacterium avium intracellulare, are causally related to active service.  There is no clinical evidence that the Veteran sought treatment for any of these disabilities until many years after separation from service.  While the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

Indeed, a May 1996 private treatment record documented the Veteran experienced a 40-pound weight loss, and an inability to swallow.  The May 1996 private medical record noted the Veteran stated he was well until about three or four months earlier when he noticed a decrease in appetite and a progressive inability to swallow food.  He further reported he began to lose weight at that time and that this had continued to the present.  The May 1996 private medical record documented that the Veteran denied any past gastrointestinal problems or any medical problems whatsoever prior to about three months earlier.  Thus, as described above, there is no evidence of record that objectively demonstrates that the Veteran had complaints related to fibrosis of the lungs and gastric antrum, AIDS, malnutrition and/or disseminated mycobacterium avium intracellulare, until many years after separation from active service, and the objective evidence demonstrates he did not seek treatment for these problems until many years after separation from service in March 1970.  This long gap between his discharge from service and the earliest clinical evidence of a disability is considered to be evidence that weighs against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Entitlement to service connection for AIDS on a direct incurrence basis, as listed as the primary cause of death on the Veteran's death certificate, and malnutrition and disseminated mycobacterium avium intracellulare, as significant conditions contributing to the cause of death, is not warranted.  The Board finds no clinical basis to allow service connection for these disabilities on a direct incurrence basis in view of the foregoing evidence showing no diagnosis of AIDS or symptoms thereof, in service or shortly thereafter, nor has the appellant asserted such.  As discussed above, the May 1996 private medical record documented the Veteran denied any past gastrointestinal problems or any medical problems whatsoever until about three months prior.  

During the May 2017 hearing, the Veteran's representative argued generally that a person's cause of death is not AIDS, but rather the secondary infection, whatever that is.  However, the Veteran's representative did not identify a specific disability she believed to be the cause of death and the Board recognizes the Veteran's death certificate listed severe malnutrition and disseminated mycobacterium avium intracellulare as significant conditions contributing to the cause of death, neither of which were shown to onset during service or as due to active service.  Specifically, as discussed below, a May 2012 VHA examiner, in part, found the Veteran was diagnosed with disseminated mycobacterium avium intracellulare in June 1997, which was many years after his separation from service.  

Furthermore, the record reflects the Veteran's intravenous drug use was his risk factor for contracting AIDS.  In this regard, a May 1996 private treatment record, noted in part, that the Veteran stated that he used intravenous drugs in the past and did share needles.  Furthermore, the June 2012 VHA examiner noted, in part, the only identified risk factor for the Veteran's AIDS was intravenous drug use, which according to his widow was the result of emotional trauma her husband sustained while serving in Vietnam.  Thus, the appellant herself linked the Veteran's AIDS to his intravenous drug use.  

In this regard, the appellant asserted, in May 2017 testimony, that the Veteran's intravenous drug use was acquired in service and that his AIDS attributed to intravenous drug use should thusly be service connected; however, even if the Veteran had been using intravenous drugs in service, resulting in AIDS, he would still not be entitled to service connection for AIDS due to willful misconduct.  For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C. § 105; 38 C.F.R. § 3.301 (a).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  Thusly, this potential aspect of her claim for service connection for the Veteran's cause of death cannot be allowed on the basis of the absence of any legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As discussed above, in July 2017, the appellant, through her attorney, submitted a supportive opinion dated in June 2017, authored Dr. Graf.  Dr. Graf opined that having completed a review of medical records and documents contemporary to active military service, it was more likely than not that Veteran's death was caused by his experiences and exposures during active duty military service.  Dr. Graf noted the Veteran's medical records documented direct combat experience in Vietnam and this was more likely than not to have led to psychological and psychiatric damage and injury and physical exposure to the three major toxic agents utilized widely in Vietnam.  Dr. Graf cited three toxic agents and stated these substances were known to have entered through the skin and lungs and contaminated food products into the bodies of those exposed and then further entered into the nucleus of the cell disrupting DNA and RNA regulatory mechanisms.  Dr. Graf opined that more likely than not exposure to Agent Orange combined with the effect of infection with the AIDS virus contributed to the Veteran's death.  However, Dr. Graf did not identify a specific physical diagnosis which he believed was related to tactical herbicide exposure.  Thus, the December 2012 opinion from Dr. Graf lacks probative value as no specific diagnosis linked to tactical herbicide exposure was articulated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008);Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In contrast to Dr. Graf's opinion, an undated VHA medical opinion was associated with the record in May 2012.  The May 2012 examiner opined after careful review of the medical file, it was her opinion that the Veteran's fibrosis of the lungs was not caused by or aggravated by his military service, including exposure to herbicides.  In support of such, the May 2012 examiner noted that fibrosis of the lung was not a recognized condition associated with Agent Orange exposure and the Veteran did not have any condition or malignancy associated with Agent Orange which could potentially cause fibrosis of the lungs.  Specifically, the May 2012 VA examiner noted the Veteran had no history of soft tissue sarcoma, non-Hodgkin's or Hodgkin's lymphoma, multiple myeloma, or cancers of the lung, bronchus, larynx or trachea.  She also noted that records showed that in May of 1996, the Veteran was diagnosed with HIV and treated for pneumocystitis carinii pneumonia, and chronic obstructive pulmonary disease (from cigarette smoking) was also listed as a secondary discharge diagnosis, and in January 1997, he was again hospitalized and diagnosed with diffuse interstitial lung disease.  The May 2012 examiner also noted that a flexible fiberoptic bronchoscopy with transbronchial lung biopsy of the right lower lobe was performed in January 1997, and demonstrated talc, consistent with a talc pneumonitis, which was believed to be caused by his prior intravenous drug use and the surgical pathology report showed alveolar tissue showing an interstitial fibrosis with extensive deposition of polarizable foreign material associated with macrophage-like cells; however, there was no evidence of true granuloma formation.  The May 2012 examiner also noted the Veteran was also diagnosed and treated for pneumocystis carinii pneumonia during the hospitalization in January 1997 and during his final hospitalization in June 1997, he was diagnosed with disseminated mycobacterium avium intracellulare.

Additionally, as to whether it was as least as likely as not that the Veteran's fibrosis of the lung contributed to his severe malnutrition or otherwise contributed to his death, the May 2012 VA examiner noted the Veteran's death certificate listed his immediate cause of death as end stage AIDS and a contributing cause as severe malnutrition.  The May 2012 VA examiner noted she could not comment as to whether or not fibrosis contributed to his severe malnutrition or death without resorting to mere speculation, but notably, she further found that it was her opinion that it did not significantly contribute to his malnutrition.  In support of such, she noted that severe pulmonary fibrosis would have necessitated home oxygen long before his final hospitalization, if it had played a significant role in malnutrition, and that home arrangements were first considered necessary during the June 1997 hospitalization.  The May 2012 VA examiner also found the Veteran's malnutrition preceded the need for home oxygen by many months and was likely caused by other factors, such as overall weakness and debilitation caused by his advanced AIDS and its complications.  

The May 2012 VA examiner also provided negative nexus opinion as to as to whether it was at least as likely as not that fibrosis of the gastric antrum was caused or aggravated by his military service, including exposure to herbicides, and as to whether it is at least as likely as not that the Veteran's fibrosis of the gastric antrum contributed to his severe malnutrition or otherwise contributed to his death.  The May 2012 VA examiner noted review of the medical records shows that the Veteran underwent EGD with biopsy of the gastric antrum in May 1996, which revealed the esophagus appeared normal in its entirety, the stomach revealed normal peristalsis and there was some mild antral gastritis which was biopsied, the duodenum appeared normal to the second portion.  The May 2012 examiner noted the biopsy report showed superficial pyloric type mucosa and minimal acute and chronic inflammation and mucosal fibrosis and there was no evidence of helicobacter-like organisms, intestinal metaplasia or atrophy.  Thus, the May 2012 VA examiner opined that fibrosis of the gastric antrum was not caused or aggravated by military service as fibrosis of the gastric antrum was not a condition associated with Agent Orange exposure and the Veteran did not have any other gastrointestinal condition or complication from malignancy associated with Agent Orange which could potentially cause fibrosis of the gastric antrum.  

Furthermore, the May 2012 VA examiner stated that minimal acute and chronic inflammation and mucosal fibrosis were nonspecific findings which could be associated with numerous benign conditions, including mild antral gastritis and any healing erosion could be associated with fibrosis.  Thus, based on the above pathology report, with notation of minimal mucosal fibrosis with normal peristalsis, the May 2012 VA examiner found the Veteran's malnutrition was not caused by fibrosis.

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's cause of death was incurred as a result of an event, injury, or disease during active service or onset during his active service, to include as due to tactical herbicide exposure.  The appellant has not provided any probative medical evidence to demonstrate the Veteran's death was caused by, or was a result of, his active service, to include as due to tactical herbicide exposure.  Indeed, in weighing June 2017 opinion by Dr. Graf and the opinion of the May 2012 VHA examiner, the Board finds the opinion of the May 2012 VHA examiner to be more probative because she provided a much more detailed clinical rationale which specifically addressed the Veteran's diagnoses as related to his physical disabilities at issue.  As noted above, Dr. Graf did not identify a specific diagnosis which he linked to tactical herbicide exposure.  Thus, May 2012 VA VHA opinion is entitled to more probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

To the extent that the appellant asserts that her own personal knowledge of medicine and the Veteran's medical condition and history are sufficient in and of themselves to provide a basis to associate the Veteran's military service and/or his disabilities, including a diagnosis related to a psychiatric disability, with his death, the Board notes that there is nothing in the record that indicates that she is a medical professional.  In addition, the Board also recognizes the appellant has submitted many statements asserting that the Veteran had cancer of the lung or soft tissues associated with herbicide exposure, or that other conditions were related to such exposure, which are not supported by the record, and, as discussed above, the appellant has not been shown to have the medical training or expertise to competently diagnose the Veteran with cancer, or to associate any condition associated with tactical herbicide exposure.  Moreover, the determination of the cause of the Veteran's death, including the relative contributions of his myriad of health problems, is clearly a matter well outside a layperson's expertise to address.  Because the matter at hand requires medical expertise, and as the appellant lacks the requisite medical training to have the expertise to make medical diagnoses or provide opinions on matters regarding medical causation and etiology, her statements in this regard are therefore not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board is cognizant of the late Veteran's honorable service in the defense of his country and is sympathetic to his widow's situation, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by objective medical evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999). 

In view of the foregoing discussion, the Board concludes that the weight of the objective medical evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The late Veteran's disabilities have been clinically determined to have not been causal or substantially or materially contributing factors to his death, and his primary cause of death due to AIDS from drug use is unrelated to his military service.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




_______________________________
N. RIPPEL
Acting Veterans Law Judge, 
Board of Veterans' Appeals


_______________________________
JAMES L. MARCH
Veterans Law Judge, 
Board of Veterans' Appeals



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


